 WINN-DIXIE STORES, INC.227Winn-DixieStores,Inc.,Tampa DivisionandAmalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Local 282.Case 12-CA-3542June 29,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNof the Act.SeeJamesHotel Company,142 NLRB 761;Hy PlainsDressed Beef, Inc.,146 NLRB 12532The Trial Examinerrecommendedthat the petition in Case12-RC-2468 bedismissed Since the subject proceeding presented noissue in the representation case for determinationhere by,the Trial Ex-aminer,and since we have administrative knowledge that the petition inthe representation proceeding was dismissedby theRegional Director onNovember 1, 1966, we finditunnecessaryto adopt that portion of theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn April 12, 1967, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom, and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief, and the General Counsel filed excep-tions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings,' conclusions, and recommenda-tions2 of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Winn-Dixie Stores,Inc., Tampa Division, Tampa, Florida, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order,iMember Brown agrees with the Trial Examiner's findings that the 16authorization cards are valid and establish the Union's majority status onMarch 19, 1966,but does so for the reasons set forth in his separate state-ment in the case ofDan HowardMfg.Co.,and Dan Howard,Sportswear,Inc.,158 NLRB 805-Chairman McCulloch dissents from so much of the Decision as findsthat(1) the posting of the March 21, 1966,bulletin, and(2)Vice Pre-sident Deriso's answer to an employee's query at the May 10, 1966, meet-ing with employees,that he did not know what would happen to existingbenefits such as the profit-sharing plan if Winn-Dixie went union, "thatthey had not been faced with that problem before,and that they could loseor gain some depending on the outcome,"were violative of Section 8(a)(1)Louis LIBBIN, Trial Examiner: Upon charges filed onJune 2 and 3, 1966, by Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Local282, herein called the Union, the General Counsel for theNationalLaborRelationsBoard, by the RegionalDirector for Region 12 (Tampa, Florida), issued a com-plaint, dated October 8, 1966, against Winn-Dixie Stores,Inc.,Tampa Division, herein called the Respondent.With respect to the unfair labor practices, the complaintalleges, in substance, that Respondent violated Section8(a)(1) and (5) of the Act by refusing, upon request, tobargain with the Union which was designated by a majori-ty of the employees in a specified appropriate unit and byvarious other specified conduct. In its duly filed answer,Respondent admits the appropriateness of the unitspecified in the complaint and denies, generally, all unfairlabor practice allegations.Pursuant to due notice, a hearing was held before me atTampa, Florida, on December 7 and 8, 1966. All partiesappeared and were given full opportunity to participate inthe hearing, to introduce relevant evidence, to examineand cross-examine witnesses, to argue orally on therecord, and to file briefs. After several extensions of timefor filing briefs were granted, the Union on March 14,1967, and the Respondent on March 17, 1967, filed time-ly briefs, which I have fully considered. On March 20,1967, counsel for the General Counsel submitted a state-ment, advising that he was "unable" to prepare a brief"due to a prolonged serious illness,"but was submitting"a brief statement concerning a portion of the GeneralCounsel's proposed remedy."For the reasons hereinafter indicated, I find thatRespondent violated Section 8(a)(1) and (5) of the Act.Upon the entire record in the case,' and from my obser-vation of the demeanor of the witnesses while testifyingunder oath, I make the following:1On March 17, 1967, 1 received from counsel for the General Counsela motion to correct the record in certain specific respects. On March 24,1967,1 received from Respondent's counsel an "Objection,"stating that"Counsel for Respondent has only one objection to General Counsel'sMotion to Correct the Record, and that is the substitution of the words`tick off for `take' at line 22, page 247" and that "Counsel for Respondenthas no strenuous objection to any of the other corrections moved for byCounsel for General Counsel"Upon consideration of the foregoing andthe fact that the other proposed corrections are in accord with my ownrecollection of the testimony and argument,I hereby grant the said motionto correct the record except as to the above-stated item to which counselfor Respondent objects, and have made the corrections herein granted. OnMarch 24, 1967, 1 also received from Respondent's counsel a motion tocorrect the record in certain specific requests.As I have'received no ob-jection to the granting of said motion and as the proposed corrections arein accord with my own recollection of the testimony and argument, Ihereby grant said motion and have made the corrections herein grantedBoth motions have been placed in the official exhibit folder as GeneralCounsel's Exh 9 and Resp. Exh. 12, respectively.166 NLRB No. 42. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Florida corporation,operates a multi-state retail grocery chain,including a warehouse at Tam-pa,Florida,where it processes and packages foodproducts.During the 12 months preceding the issuanceof the instant complaint,Respondent's gross volume ofbusiness exceeded$500,000;during the same periodRespondent received at its Tampa,Florida, warehouse,goods valued in excessof $50,000 directly from pointsoutside the State of Florida.Uponthe above-admitted facts, I find,as Respondentadmits in its answer,that Respondent is engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,the recordshows, andIfindthat Amalgamated Meat Cutters andButcher Workmenof North America, AFL-CIO, Local282, is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssuesSelf-organizationamong Respondent's employeesbegan in early March 1966, when some employees fromRespondent's meat department met at one of their homeswith a union organizer. By letter dated March 18, 1966,the Union informed Respondent's attorney that a majori-ty of Respondent's employees in the admitted appropriateunit designated the Union as their collective-bargainingrepresentative, and requested recognition as such bar-gaining representative. At that time, the Union had signedauthorization cards from 16 of the 23 employees in saidunit. By reply letter dated March 24, Respondent's attor-ney refused the Union's request for recognition on the as-serted ground that "we entertain a good-faith doubt thatyou represent a majority of our employees in an ap-propriate unit." Upon the subsequent filing of a rep-resentation petition by the Union about the middle ofApril, the Board, pursuant to a consent-election agree-ment executed on May 2, conducted an election on May25 among Respondent's employees in the admitted ap-propriate unit; of the 22 ballots cast among the 23 eligiblevoters, the Union failed to obtain a majority by a tie voteof 11 to 11, although it at that time had 17 authorizationcards signed by employees in said unit. Meanwhile, dur-ing the period from March up to and including the day be-fore the election, Respondent sought to induce the em-ployees to reject the Union as their collective-bargainingrepresentative by its conduct in conversations by super-visors with individual employees, in bulletins posted inthe meat department, in individual interviews with em-ployees, in company meetings with the unit employees,and in other respects.2 The Board further stated that it"deem[ed] it unnecessary to passupon the propriety of the objection alleging discrimination in the grantingof a wage increase."On June 2, 1966, the Union filed timely objections toconduct affecting the results of the election. On July 15,1966, the Regional Director issued his report on objec-tions inwhich he recommended that certain of theUnion's objections be sustained and that the election beset aside.Thereafter, Respondent filed timely exceptionsto the Regional Director's report. On October 4, 1966,the Board issued a Decision in which it adopted the Re-gional Director's findings and recommendations "insofaras he directs a second election by reason of his findingthat the Employer conducted individual interviews of em-ployees eligible to vote in the pending election, thus creat-ing an elementof fear amongst them and interfering withthe conditions necessary to a free choice by the employ-ees." 2 The board ordered that the election be set asideand that a second election be conducted "at such time asthe Regional Director for Region 12 deems appropriate."No second election was conducted because of the sub-sequent issuance of the instant complaint.The principalissuesin this case are (1) whetherRespondent's conduct prior to the election of May 25,1966, constituted interference, restraint, and coercionviolative of Section 8(a)(1) of the Act; (2) whether theauthorization cards signed by the employees constitutedvalid designation cards to be counted in determining theUnion's majority status; and (3) whether Respondent'srefusal to bargain with the Union was motivated by agood-faith doubt as to the Union's claimed majoritystatus.B. Interference, Restraint, or Coercion1.The facts3a.Conduct of supervisorsGeorge Deriso is Respondent's vice president andTampa Division manager. He is the chief company of-ficer in the Tampa Division and has complete supervisionover all phases of the operations of the Tampa Division.George Uffner is the meat processing supervisor, withimmediate supervision over all the unit employees in themeat department. Irvin Roberts is the produce warehousesuperintendent.Respondent admits that at all timesmaterial herein, these three were agents of Respondent,acting on its behalf, and were supervisors within themeaning of the Act.(1)Division Manager DerisoEmployee Billy Thompson signed a union authoriza-tion card at a union meeting held on March 8. Thereafter,he told his immediate supervisor, Uffner, that "somebusy bees were trying to get the union into thewarehouse." Some days later, Uffner asked Thompson ifhe would like to talk to Deriso. Thompson answered inthe affirmative and went to Deriso's office. Deriso stated,"I understand you told Mr. Uffner a union was comingin." Thompson answered, "yes, sir, there was." Derisothen asked how many were interested in the Union?Thompson replied that "it was a good majority."4 Derisoasked what did "the boys want," what were "they after3Unless otherwise indicated,the factual findings in this section arebased on evidence which is either admitted or undisputed.4Thompson testified that "I know I thought they were all for it in someways . WINN-DIXIE STORES, INC.229through theunion," and "how come they didn't come tome?" Thompson replied that he really didn't know butthat "it must have been more money, and some of theboysmentioned the longer vacation and sick pay."Deriso then asked Thompson what he thought could bedone to change some of the boys "back for the com-pany?" Thompson stated that they were new employeeswho did not know the Company's benefits and suggestedthat Deriso could talk to them, pointing out that there hadnot been a meeting on company benefits "for at least twoyears." Although Deriso had stated that he did not wantto know who had signed union cards, he neverthelessasked Thompson which employees he should talk to.Thompson mentioned two or three names. Either at thismeeting or in a subsequent conversation, Deriso statedthat "the company has never signed a contract," that theprincipal thing theunionwanted was to go on strike, andthat "that would hurt the employees more than anybody."Thompson agreed with him.5About a week or so before the May 25 election, Derisomet Thompson on the produce dock as the latter wasleaving work. Deriso asked how things looked. Thomp-son replied, "not too good." Deriso then asked if the"boys were still for the union" and what else Derisocould do to "make some of the boys come back." Thomp-son replied that Deriso should "talk to them some more."Deriso asked Thompson to suggest to whom Deriso"should talk that he might change his mind and go for thecompany," and wanted to know if Marvin Suggs would bea good man to talk to. Thompson answered that he did notthink so.6On one occasion before the election, employee PaulCarter was in Deriso's office obtaining a $100 loan tohelp him buy another car. At that time, Deriso stated thatif they hada union representingthe employees, Carterwould have to go through the union rather than godirectly to him to ask for the loan .7(2)Meat Processing Supervisor UffnerFor some period before the election, Billy Thompsonhad many conversations about the Union with Uffner, theimmediate supervisor in overall charge of all the meat de-partment employees in the unit. When Uffner askedThompson if it looked "bad for the company," Thompsonreplied that "it looked like a majority for the union."Uffner wanted to know "what the boys were trying to get,what they were dissatisfied with." Thompson told himthat he thought they wanted more money, better sick pay,and longer vacations.8Employee Clarence Lovelace also had discussions withUffner about the Union. On one occasion, Lovelaceasked how the Union would affect Uffner. The latterreplied that he might lose his job if the Union were votedin.On another occasion Uffner told Lovelace that he didnot think "we needed a union at this time," that he wasagainst the Union, and that he blamed the union for hismother's death because his father was out on strike at atime his mother was ill and did not have the money formedicine and a doctor. On another occasion in theshipping office, Uffner told Lovelace that "Winn Dixiebeat the unions once and they could do it again."9(3)Produce Warehouse Superintendent RobertsEmployee Winford Richardsonsigneda union card ata union meeting on March 8. From that time on, he hadfrequent discussions about the Union with his cousin,ProduceWarehouse Superintendent Roberts, at thelatter's home. The two had always been very close, withRoberts, the older one, taking a close interest in hisyounger cousin.During these discussions about theUnion, Roberts told Richardson that "we know what'sgoing on and we know what you're doing."10 On anotheroccasion,Roberts stated that he wished Richardsonwould not get mixed up in the Union and that "it will ruinyour future if you get mixed up with the Union."11b.The company postings and distributionsThe parties stipulated that during the period betweenMarch 21 and May 24, 1966, Vice President and TampaDivision Manager Deriso prepared, signed, and postedthe following documents on the bulletin board in theTampa warehouse meat department "and/or distributed[them] to its employees" in that department.5The findings in this paragraph are based on the testimony of BillyThompson,an employee of approximately 3 years'standing who testifiedwhile Deriso was present in the hearing room and who impressed me as areliable and credible witness.Denso remembered the occasion whenThompson came to his office and told him he felt the majority had signedunion cards He testified that he asked what their"grapes" were, and thatThompson replied that they wanted more money,longer vacations, andmore sick pay. Deriso testified that he then showed Thompson a unioncontract and compared the benefits listed therein with those of the Com-pany.He did not specifically deny having made the other statements at-tributed to him in the text.6 The findings in this paragraph are based on the credited testimony ofThompson Deriso testified to a different version of his conversation onthe produce dock. He admitted asking Thompson,"how are things go-ing?" He testified that Thompson replied in reference to the Union that"some days it looks good and some days it doesn't,"that Thompson com-mented that"we have got better benefits.What more can you do for peo-ple," and that Thompson then stated there was one man"in particular" hethought Deriso should talk to.Deriso further testified that he speculatedout loud that the man was Clarence Lovelace,that Thompson would notcommit himself but added that Deriso "ought to discuss the benefits withall the new employees,"and that Deriso replied that he intended to do so.Ido not credit Denso's version to the extent that it may conflict with thetestimony of Thompson set forth in the text.'This finding is based on the credited and undisputed testimony ofCarter,who impressed me as a trustworthy witness Deriso merely deniedever telling anyone that he could not receive financial assistance if theUnion was voted in'The findingsin this paragraph are based on the credited and un-disputed testimony of Thompson.Uffner testifiedthat he did not re-member, but that he would not deny,that Thompson told him the Unionhad a majority in the meat department He admitted talking to employeesabout the Union, mostly"about thebenefits," and that he"may have toldthem thatthey did notneed a union."9The findingsin this paragraph are based on the credited and undemedtestimonyof Clarence Lovelace. Uffneradmitted telling Lovelace that iftheUnionwere successful in being recognized here,itcould affectUffner's job.10Richardson reported toUnionRepresentative Stevens thatthe Com-pany "knew when we were going to give out literature the next day, theyknew what we were going to do."11The findings in this paragraph are based on the credited testimony ofRichardson who was stillin the Company's employ at the time of histestimony in the presence of Denso and who impressed me as a candidand trustworthywitnessRoberts admitted having these frequent discus-sions abouttheUnion.He admitted telling Richardson "the companyknew they were having a talk with the union and some of the fellowswanted to join" but was "not too sure" as to what else was said. He deniedtellingRichardson that the Company knew in advance what the Unionwas going to do, or giving Richardson any advice as to what to do about itIdo not credit Roberts' testimony to the extent that it may conflict withthat ofRichardson set forth in the text308-926 0-70-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)On March 21Deriso testified that he first learned of the Union'sclaim to represent the employees in the Tampawarehouse meat processing room in a telephone call fromRespondent'sAttorney Bowden on Sunday,March 19,1966. He admitted that the first action he thereafter tookwas to prepare and post a one-page bulletin,dated March21, 1966. This bulletin,entitled in underlined large type"THINK BEFORE YOU SIGN A UNION CARD,"informed the employees in substance as follows: Whenyou sign a union authorization card,you give away yourright to represent yourself and your right to talk to theCompany about your wages, the hours you work, andanything else about your job.It only takes a few em-ployees' signatures on these cards to start an investiga-tion by Board agents "which may lead to an order of theBoard giving the union thesoleright to representallouremployees in an appropriate unit and which wouldprohibit the Company from talking with you and wouldforce the Company to dealonlywith theUnion ...."You have a right to decide for yourself, without coercionor pressure by the Company or the Union,whether youwish to join or refuse to join a union."We want you toknow that the Union cannot get you any benefits that youcannot get for yourself without a union and without pay-ing dues or going on strike." "We do not want to changeour ways of doing things ...." "We want to continuedealing directly with you without having to deal withstrangers who do not know us and who have no interestin our business."If a union representsyou, you will nolonger have the right to talk to any company official or ex-ecutive"about your wages, promotions,and any otherproblems connected with your job."(2)On March 22 or 23A day ortwo later, Deriso posted a two-page bulletin,entitled"DID YOU KNOW THIS?" in which he in-formed the employees about what had happened to theemployees in the meat processing room in the Company'sJacksonville,Florida,warehouse after this same MeatCuttersUnion got a majority of signed authorizationcards on October 25, 1961,and the Company wasdirected to recognize this Union as the employees'representative. The bulletin pointed out that during the4-1/2 yearsthat this Union represented the Jacksonvilleemployees,theywent without a raise because "nochanges in wages or hours can be madeby the Companywhen a union claims to represent the employees";and inlarge bold type emphasized that "THESEJACKSON-VILLE EMPLOYEES HAVE NOW FILED A PETI-TION TO GET RID OF THE MEAT CUTTERSUNION."The bulletin goes on to stress that"Winn Dixie was theonly one who had the employees'interest at heart" andalways "looks out after its own";whereas, when theUnion calls a strike,"only the workers lose." It thenpoints out that since October 1965,theMeatCuttersUnion has called out on strike the employees of a chainin Jacksonville, Florida, and in Atlanta, Georgia.(3)On May 2A bulletin, entitled"NOTICE,"was posted on May 2,advising the unit employees of the scheduled Board elec-tionfor May 25,urging everyone to vote andto "VOTENO" even if theyhad signed a union card, and pointingout that the employees canonly depend on what "theCompany says"because"not a single promise of theunion aboutyourwages, hours, or working conditions canbe carried outunlessthe Company agrees to it."(4)On May 5On May 5,Deriso posteda chart,12 listing on one side"WINN DIXIE BENEFITSand onthe other side"MEAT CUTTERS UNION." Elevenitems are listedon each side of thechart, purportedlycomparing existingcompanybestowedemployee benefits with those of em-ployees representedby the Union. Deriso testified thatthe benefits listed under the headingof "MEAT CUT-TERS UNION" were taken byhim fromthe Union'scontractwith LykesBrothers,but the chartadmittedlymakes no referenceto thatcontractor company. Thus thechart wasreasonably calculatedto conveythe impressionthatitapplied to all employeeswherever represented bythis Union.Amongthe listed Winn-Dixie benefitswhichcomparemore favorablythan those listed fortheMeat CuttersUnionare (1)2 weeks' vacation after 2 years ofserviceas against2 weeks' vacation for 3 years of service, (2)tools furnished and sharpenedby Companyas againstemployee furnishing tools and beingallowed 25 cents permonth as reimbursementfor the cost, (3) life insurancecoverage rangingfrom $2,000 to $10,000, depending onseniority and earnings, as against no life insurance underMeat Cutters Union, (4) 15-minute rest periods twice aday, as against 10-minute rest periodstwice a day, (5) de-pendent insurance coverage at employeecharge of 25centsper week or $1 permonth as against an employeecharge of $8.35 permonth, (6) no union dues as againsta charge of $6 permonth for uniondues, and (7) nostrikes asagainst strikes undertheMeat Cutters Union.However, the recordshows thatthe Union'sdues areonly $5per month, and Deriso admitted that the dues arenot listed in theLykesBrothers contract which he al-legedlyused as the sourcefor thebenefits listed underMeatCuttersUnion.The recordfurther shows that underthe Union's contract with Food FairStores, Inc., anothercompanyin the area,effective from February 13, 1966,to 1969,employees are also granted 2 weeks' vacationafter only2 years of service, "proper tools in good condi-tion"are furnishedby the employer,15-minute restperiods are allowed during each 4 hours but not to exceedtwo in I day, and all full-time employeesare covered by"life insurance benefitsof $2,500 paid by the Employer"and by a "hospitaland surgical insurance program, withdependent coverage,at no cost to the employee."(5)On May 11Deriso admitted that employees Tuttle and Richardsonadvised him that some of the boys were concerned abouttheir jobs because they had signed union cards and en-gaged in union activity,and they asked Deriso to post abulletin"assuring that whether or not a man had a cardwould have no effect on his future employment with theCompany." Deriso admittedly told them that he would beglad to post a bulletin to the effect, and that this was thebulletin he posted on May 11.1"Deriso's name did not appear in this chart WINN-DIXIE STORES, INC.231This bulletin, addressed to "ALL MEAT ROOM EM-PLOYEES," opens with the statement that "it has beenbrought to my attention that our employees wish to aban-don the Union, and are scared that they have caused theCompany to have some feelings against them per-sonally." It then points out that "THIS IS NOT TRUE,"and announces that"I am pleased"that our employees nolonger feet that "they needed a union to speak for them."It then asserts that "WINN-DIXIE does not intend topenalize,discriminate,ordischargeany employeebecause of his past union activity," that the "Companyintends to be fair and impartial in the future - as we havetried to be in the past," and that "WINN-DIXIE alwayslooks out for its own- you can depend on this." The bul-letin closed with an appeal for a unanimous"NO" vote inthe election "so that we will know that we have our teamtogether once again."(6)On May 18A week before the May 25election Respondent dis-tributed to each employee in the bargaining unit an en-velope containing $6 and entitled"THIS $6.00 ISYOURS." Thefollowing statement,double spaced, alsoappeared thereon:We understand the Meat Cutters Union charges$6.00 per month fordues.You can see what one ofyour weekly checks would look like after you deduct$6.00 for union dues. Now the Meat Cutters Unionwants you to join and take $6.00 out of yourearnedpayeach month. To keep the Meat Cutters Unionfrom getting about $72.00 a year out of your moneyfor dues, VOTE NO in the election next week.$72.00 minimum yearly dues is only a starter. Thereare also initiation fees, possible assessments andpolitical contributions,and fines.VOTE NO VOTE NO VOTE NOThe recordshows, as Respondent concedes, that theUnion's dues were$5 per month.c.Individual private interviews by DerisoAfterreceiving a copy of the Union's representationpetition about the middle of April, Vice President andTampa Division Manager Deriso admittedly embarkedupon a systematic program of privately interviewing eachunit employee individually and on company time. Theseinterviews were held in the meat training schoolroom,which is immediately above the meat cutting room whereunit employees worked.Meat Processing SupervisorUffner, the immediate superior of the unit employees,called each employee away from his work station andescorted him upstairs to the meat training schoolroom forthis purpose. Each interview admittedly lasted from 20 to45 minutes, with only Deriso and the employeebeing inthe room. As Deriso finished his interview with one em-ployee, Uffner would summon and escort another. Untilshortly beforethe election,Deriso in this manner admit-tedly spoke at least once to all but I of the approximately23 employees in the unit and more than once to some ofthem.Deriso admitted that he had never before con-ducted a series of private individual interviews with theemployees in the meat department.There is no significant dispute concerning the subjectmatter and nature of Deriso's talks. In substance, he wentthrough a list of Winn-Dixie's existing benefits and wagerates such as appear on the charts posted in the meat de-partment, as previously detailed, and, just asin thosecharts, compared them with the benefits appearing in acontract which the Meat Cutters Union purportedly hadwith a company in the area whose name was not disclosedto the employees.Also, as previously noted,,among theWinn-Dixie benefits listed were the absence of dues andstrikes.Using a strike computer,he showed employeeshow long it would take to make up wages lost while anemployee was on strike.Deriso admitted that he also toldsome of the employees that "it was possible that if theywent on strike they would lose their job."d.The company meetings(1)Meeting of May 10After the 10 a.m. break on May 10, some of the unitemployees disclosed their concern about the pendingelection and about the effect of a union victory on theirjobs, wage increases,and their existing fringe benefits.They told meat Processing Supervisor Uffner that theyhad some questions to ask and would like to meet withDeriso, who was Respondent's vice president and TampaDivisionmanager, and with Hollingsworth,who wasRespondent's regional vice president.Uffner thereuponrelayed this request to Deriso and Hollingsworth. As aresult, a meeting was held about 10:30 a.m.in the meattraining schoolroom,attended by all the approximately 23unit employees and by Uffner, Deriso, and Holling-sworth. The meeting was conducted by Deriso and lasteduntilabout 11:45 a.m.About 13 employees (most of them being witnesses forthe General Counsel)and all 3 management representa-tives testified about this meeting. While there is no signifi-cant dispute as to much of what transpired at this meet-ing, there is considerable conflict in the testimony of em-ployee witnesses as to management's response on certainspecific items. Upon full analysis of all the testimony, theadmissions of Respondent's representatives,and otherrelevant factors bearing on credibility, I find that the pre-ponderance of the credible testimony disclosed the fol-lowing to have occurred:In general, the employees asked questions concerningjob security,pay raises,wage setup and a progressivewage scale, meat tonnage bonus, insurance,existingprofit-sharing plan, and other existing fringe benefits.They wanted to know what the Company intended to doabout many of these items. Deriso made most of thereplies and,in general, stated that no promises couldbe made until the union matter had been settled. Hol-lingsworth made some comments and also read a shortstatement.More specifically,with respect to job security, Derisostated in substance that job security came from goodwork performed every day and that no one would lose hisjob whether or not the Union was voted in. In responseto the question as to why the employees could not havesome sort of meat tonnage bonus, Deriso stated theycould not promise anything but would look into it.Hollingsworth admittedly asked if the employees wouldbe willing to work harder on a bonus plan and increaseproduction and pay accordingly. When one employee saidhe would like to know more about it, it was discussedfurther. Hollingsworth stated that they would look into itbut that they could not make any promises or changes 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile the election was pending.Some employees askedif they would get a raise like the general raise they hadbeen receiving every year. Deriso replied that in ac-cordance with the Company's past policy they wouldmake the annual review of wages for all employees at theend of June or July, but that he could not make anypromises of a pay raise at this time because it would looklike a bribe and be against the law. An employee askedwhat would happen to the existing benefits such as theprofit-sharing plan ifWinn-Dixie went union. Derisoreplied that he did not know, that they had not been facedwith that problem before, and that they could lose or gainsome depending on the outcome. 13During the course of the meeting, Hollingsworth admit-tedly read the following statement:14The union cannot guarantee a job, steady work andwage increases or more benefits. The only thing itcan guarantee is trouble. The unions cannot existwithout money they collect from employees. If thereis no trouble, the outside troublemakers of the unionwill come in and make trouble. There would be noautomatic wage increases or other benefits if theunion won the election, but just exactly the oppositeis true.(2)Meeting of May 17On Tuesday morning, May 177, Deriso called a meetingof the meat department employees, which constituted allof the unit employees. The meeting was held in the meattraining schoolroom.Deriso announced that as of thepreceding day, May 16, a general wage increase becameeffective throughout the warehouse except for the unitemployees in the meat department15 and that the reasonthey were not included in this general wage increase wasbecause no changes in wages or benefits could be madeuntil the matter of union representation was settled in thepending election on Wednesday, May 25.16 Employeesasked about the amount of the wage increase. Derisoreplied that it was 15 to 16 cents an hour. The questionwas then asked as to what the Company would do abouttheirwage rates if the Union was voted out. Derisothereupon admittedly read the following statement whichhe had previously prepared in anticipation of such aquestion:You know I can't make promises. If I answered asyou would want me to I would be violating the law.We have always tried in the past to keep our benefitsuniform for all groups. And we will continue this inthe future.(3)Meetingof May 24A finalcompany meeting with the unit employees washeld in the meat training schoolroomon Tuesday, May24, theday before the election.Present for Respondentwere Deriso,Hollingsworth,and Uffner.Also presentwas an employee from Respondent'swarehouse inJacksonville, Florida, in response to questions asked ofUffner by some of the employees as to whether it wouldbe, possible for someone from the Jacksonville warehouseto come to Tampa to talk to them. The meeting was con-ducted by Deriso, and had been arranged primarily tohave the Jacksonville warehouse employee address theassembled unit employees.Deriso admittedly told the assembled employees thatbased on his private interviews with all the employees hefelt that the Company "would win the election by a goodmajority." Uffner, their immediate superior, also spoke.He admittedly mentioned his friendly relations with theemployees, that in the past he had always tried to be fairwith them, and that he had tried to keep them workingeven when work was slack. Uffner then pointed out thathe was against the Union, that he had seen strikes andwhat they had done to people, and that he felt a vote forthe Union would actually be a vote against him. He thenrelated a past incident in which his father, a miner in Ken-tucky, was on strike most of the time while his motherwas ill and dying without adequate funds for proper medi-cal attention.Deriso introduced the Jacksonville warehouse em-ployee who then also spoke and answered employeequestions. He stated that the employees in the Jackson-ville warehouse unit were trying to get the Union out, thatover 20 employees had signed a petition to remove theUnion, and that he had with him the list containing thenames of these employees which they were still trying tofile.He told about the difficulties they had had with theUnion and the trouble they were having trying to get itout, about the number of years they had been fighting inthe courts, and that nothing had taken place during the ap-proximately 4-1/2 years in which the Union supposedlyrepresented them. When employee Lovelace asked whyWinn-Dixie would not sign a contract with the Union, hereplied that he "guessed it was because they just didn'twant a union." Deriso and other management representa-tives were present during the entire period in which theJacksonville employee made the above statements andobservations.2.Concluding findingsFrom the time when it was first informed in March thata majority of its meat department employees had signedunion authorization cards until the day before the electionon May 25, Respondent, through its admitted supervisorsand agents, engaged in a deliberate and systematic cam-paign to undermine the Union and to induce the unit em-ployees to reject the Union as their collective-bargainingrepresentative. This campaign was led by Vice Presidentand Tampa Division Manager Deriso, the highestmanagement representative stationed at the Tampa Divi-sion, and was conducted through the media of privateconversations with individual unit employees, bulletinsposted and/or distributed in the meat department, com-pany meetings with unit employees assembled on com-18This finding is based on the testimony of Respondent's witness HarryMcNeal,the employee who asked that question at the meeting.Ido notcredit the testimony of employee witnesses for the General Counsel to theeffect thatDeriso or Hollingsworth stated at the meeting that the profit-sharing plan was a self-supporting deal and could be taken away ordropped at any time, andthat theywould probably lose some of theirbenefits.14Hollingsworth testified that this statement appeared in a consumerreport to whichhe subscribedand is based on an employer's preelectionspeech appearing in the Board decision ofBelknap Hardware& Mfg. Co.,157 NLRB 1393. However, Hollingsworth did not inform the employeesas to the source of this statement.15The ice cream department was also excluded because Respondenthad recently granted a wage increase to the employees in that department16 I do not credit the testimony of the General Counsel's employee wit-nessMyron Baumhardt that the reason Deriso gave for excluding themeat department was "about the Union coming in." This is contrary to thepreponderance of the credible testimony of witnesses for both the GeneralCounsel and the Respondent. WINN-DIXIE STORES, INC.233pany time and premises, and private interviewswith vir-tually allunit employees,individually.In each medium,Respondent engaged in conduct which interfered with,restrained,or coerced the employees in the exercise oftheir statutory rights in violation of Section 8(a)(1) of theAct, as hereinafter more specifically found.17a.In private conversations with unit employeesRespondent violated Section 8(a)(1) of theact by theconduct ofVicePresident and Division Manager Deriso,SupervisorUffner,and Produce Warehouse Superin-tendent Roberts in the following respects:The conduct of Deriso(1) Interrogating Billy Thompson in March in Deriso'soffice concerning the number of employees who were in-terested in the Union, what the'employees wanted andwere after,why the employees did not come to Deriso in-stead of to the Union,what Thompson thought could bedone to change some of the boys back"to the company,"and the names of employees to whom Deriso should talkabout the Company's benefits; and interrogating Thomp-son on the dock about a week or so before the May 25election as to whether the "boys were still for the Union,"what else Deriso could do to "make some of the boyscome back,"the names of employees to whom Derisoshould talk to get them to change their minds "and go forthe company,"and as to whether he should talk to certainnamed employees.The foregoing interrogation would require the disclo-sure of the Union's strength and the identity of employeeswho were actual or potential union supporters or sym-pathizers for the purpose of attempting to induce them toreject the Union as their bargaining representative. Con-sidered in its context and in the light of Respondent'sother unlawful conduct herein found, I find that it con-stituted interference,restraint,or coercion within themeaning of Section 8(a)(1) of the Act.I also find thatDeriso's solicitations of advice and assistance in Re-spondent's effort to stop the employees from selecting theUnion as their bargaining representative"are clear viola-tions of [Section 8(a)(1)] of theAct." 18(2),Telling Thompson in one of the conversations that"the Company has never signed a [Union] contract" andthat the principal thing the Union wanted was to go onstrike.These statements must be considered in the lightof one of Deriso's posted bulletins stressing the fact thatthis same Union had been unable to obtain a wage in-crease for the meat department employees at Respond-ent's Jacksonville warehouse for a number of years afterthe Board forced the Company to recognize it as bargain-ing representative and Deriso's failure to disavow thestatement of the Jacksonville employee at the May 24meeting that he believed that no union contract wassignedattheJacksonvillewarehousebecauseWinn-Dixie"just didn'twant a union."So considered,and in view of Respondent's other unlawful conduct,these statements reasonably tended to convey the beliefor create the impression that it would be futile to selectthe Union as their bargaining representative because theCompany would not sign a contract this time either dueto its opposition to unions and the principle of collectivebargaining. They therefore interfered with, restrained, orcoerced employees in the exercise of a free choice in theselectionofabargainingrepresentative,conductproscribed by Section 8(a)(1) of the Act.(3)Telling Paul Carter in beriso's office, on the occa-sion when he was receiving a loan for the purchase of anew car, that if they had a union representing the em-ployees Carter would have to go through the Unionrather than go directly to Deriso to ask for a loan. Thisobviously erroneous statement amounted to a threat orwarning that the employees would lose that existingbenefit or privilege if they selected the Union as their bar-gaining agent, conduct clearly proscribed by Section8(a)(1).(4)Telling some of the employees in the private inter-views conducted for several weeks before the electionthat "it was possible that if they went on strike theywould lose their job." This statement, without any otherexplanation as to the circumstances under which theymight lose their jobs and especially in the light of Deriso'semphasis that the Union is primarily interested in strikes,could reasonably be construed as a threat or warning thatif the employees selected the Union as their bargainingrepresentative, they may very likely be called out onstrike to support the Union's demands, in which eventRespondent might retaliate by terminating their employ-ment. Such a threat or warning is a clear and obviousviolation of Section 8(a)(1).The conduct of Uffner(1) Telling Clarence Lovelace on one occasion thatUffner might lose his job if the Union were voted in. Thisstatement carried an implied threat of warning that theemployees might also suffer loss of employment if theyselected the Union as their bargaining representative, anobvious threat or warning of economic reprisalsproscribed by Section 8(a)(l).(2)TellingLovelace on another occasion in theshipping office that "Winn-Dixie beat the unions onceand they could do it again." Considered in the light ofRespondent's other unfair labor practices herein foundand the history of several previous violations of the Actby Winn-Dixie Stores,19 this statement may reasonablybe construed as a warning that, as in the past, Respondentwould not stop short of conduct violative of the Act to in-duce the employees to reject the Union and would resistbargaining with the Union if it did become the employees'bargaining representative.As such, it was violative ofSection 8(a)(1) of the Act.The conduct of Roberts(1)TellingWinford Richardson, a known union ad-herent, during frequent discussions about the Union that"we know what's going on and we know what you're do-ing."This statement created the impression that Re-spondent was engaged in surveillance of the employees'union activities and therefore is violative of Section8(a)(1).zo17Cases citedin Respondent's brief are inapposite,as they turned ontheir own facts.11N.L,R B v. McCormick Concrete Company,371 F.Zd 149, 152(C A. 4), enfg 153 NLRB 1507, 151319 See,e.g.,Winn-Dixie Stores,Inc.,128 N LRB 574, 138 NLRB 1135,enfd.324 F.2d 502(C.A. 5), on contempt353 F.2d 76 (C A 5); 143NLRB 848, enfd.341 F.2d 750 (C A. 6), cert. denied382 U.S.830; 147NLRB 708, enfd.361 F.2d 512 (C A. 5), 153 NLRB 27321 See,a g.,Sanitary Bag & Burlap Company, Inc.,162 NLRB 1648. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Telling Richardson on another occasion that hewished Richardson would not get mixed up in the Unionand "it will ruin your future if you get mixed up with theUnion." This was a clear threat or warning that his em-ployment or advancement or promotion by the Companywould be affected because of his union activities and sup-port,conduct obviously proscribed by Section 8(a)(1).b.In posted bulletins and envelopesAs previously noted, during the period between March21 and May 24, 1966, the day before the election, Derisoprepared,signed,and posted in the meat department anumber of bulletins to induce the unit employees to rejecttheUnion as their collective-bargaining representative.Respondent violated Section 8(a)(1) of theAct by state-ments contained in these bulletins, as hereinafter detailed.(1)March 21 bulletinThis bulletin stresses that by signing a union authoriza-tion cardor byselecting the Union as their bargainingrepresentative,the employees will give away and nolonger have the right to talk to any company official or ex-ecutive, not only about their wages,promotions, andhours of work,but also about"any other problem con-nected with your job."The inclusion of the quoted phrase constituted a threatof loss of a protected benefit in violation of Section8(a)(1) of the Act. Thus, the Board has so held inGraberManufacturing Company, Inc.,158 NLRB 244, 246,where it adopted the following statementof Trial Ex-aminer Boyle:Section 9(a) of the Act,which makes the representa-tive chosen by a majority the exclusive bargainingrepresentative of all, expressly provides that"any in-dividual employee or a group of employees shallhave the right at any time to present grievances totheir employer and to have such grievances adjusted,without the intervention of the bargaining represent-ative, as long as the adjustment is not inconsistentwith the terms of a collective-bargaining contract oragreement then in effect:Provided further,That thebargaining representative has been given opportunityto be present at such adjustment." The employees,accordingly,have a right to present their owngrievances to their employer and need not permit theunion to talk for them to their exclusion.The em-ployees' statutorily protected right to present theirown grievances and thus speak for themselves is un-doubtedly a right cherished by many employees andRespondent's statement that if the Union becametheir representative it would talk to the employerabout their own job affairs to their exclusionamounted to a threat that they would lose a substan-tial benefit.(2)March 22 or 23bulletinThisbulletin stressesthatduring the4-1/2 years inwhichthis same Union has represented Respondent'smeat department employees in its Jacksonville,Florida,warehouse,the employees went without a raise because"no changes in wages or hours can bemade by the Com-pany when a union claims to represent the employees,"that the Jacksonville employees have now filed a petitionwith the Board to get rid of this Union, and that thisUnion has called out on strike the employees of certaincompanies.Nowhere, however,isany mention made of the factthat the failure of the Jacksonville employees to receivea raise for such a long time after the Union became theirbargaining representative and the subsequent filing of adecertification petition, was in great measure due to theCompany's conduct in unlawfully refusing to recognizeand bargain with the Union, in unlawfully attempting todestroy the Union's majority status, and to the furtherfact that it was necessary to go through an unfair laborpractice proceeding and obtain a Board Order directingthe Company to bargain with the Union, a decree fromthe Fifth Circuit Court of Appealsenforcingthat Order,and an adjudication in civil contempt as to part of thatOrder.21By deliberately and intentionally concealing the truefacts with respect to the representation of its Jacksonvilleemployees by this Union and by relating only those factswhich portrayed an entirely false picture of the effect oftheir selection of this Union as their bargaining represen-tative,Respondent took advantage of its own unlawfulconduct for the purpose of undermining the Union andthereby interfered with, restrained, or coerced the em-ployees in the exercise of a free choice in the selection ofa bargaining representative in violation of Section 8(a)(1)of the Act.(3)May 2 bulletinThe May 2 bulletin urged the employees to "VOTENO" in the scheduled election, stressing that they canonly depend on what the "Company says" because "nota single promise of the union about your wages, hours, orworking conditions can be carried out unless the Com-panyagrees to it."Statements that employees can gain through unionrepresentation only what Respondent chooses to givethem and that they will gain no additional benefitsthrough collective bargaining, considered in the light ofRespondent's other unlawful conduct, are tantamount to"flat statements of a predetermined position on bargaina-ble issues" and "a rejection of the bargaining principle."22Under all the circumstances, I find that such statementsconstituted a threat to deprive the employees of thebenefits to be derived from the exercise of their right toengage in collective bargaining through representatives oftheir own choosing and a violation of Section 8(a)(1) ofthe Act.(4)May 5 chartAlthough the chart was in error as to some of thebenefits or lack of benefits attributed to contracts ex-ecuted by this Union and as to the amount of the Union'smonthly dues, I find,under all the circumstances, thatRespondent did not thereby violate Section 8(a)(l) of theAct.(5)May 11 bulletinThis bulletin opens with a completely false statementthat Deriso had been advised that "our employees wishto abandon the Union and are scared that they have21 138 NLRB 1355, enfd 324 F.2d 502 (C.A 5), on contempt 35322Raytheon Company,160 NLRB 1603, 1608F 2d 76 WINN-DIXIE STORES, INC.235caused the Company to have some feelings against thempersonally"; points out that "THIS IS NOT TRUE"; an-nounces Deriso's pleasure that the employees no longerfeel that "they needed a union to speak for them"; assertsthat the Company "does not intend to penalize, dis-criminate, or discharge, any employee because of hispastunion activities" (emphasis supplied); and assures theemployees that they can "depend" on the fact that"Winn-Dixie always looks out for its own." This bulletinis a complete and deliberate subversion of the purposeand content of the posting requested by employees Tuttleand Richardson and promised by Deriso. By the forego-ing false statements in the bulletin, Respondent wasfurther undermining the Union and in effect was engagingor assisting in the solicitation of union withdrawals. I findthatDeriso engaged in this subterfuge for the expresspurpose of inducing the employees to reject the Union,and that his conduct in this respect was reasonably calcu-lated to impinge upon the employees' freedom of choicein the selection of a bargaining representative. By suchconduct,Respondent interfered with, restrained, andcoerced the employees in the exercise of their statutoryrights in violation of Section 8(a)(1) of the Act. I furtherfind that the content of this bulletin, under all the circum-stances, could reasonably lead the employees, and espe-ciallyTuttle and Richardson, to believe that the as-surances against reprisals applied only topastunion ac-tivities and were conditioned upon the employees aban-doning the Union, and hence violated Section 8(a)(1) onthat ground also.(6)May 18 envelopeCounsel for the General Counsel contended at the oralargument that the statements on this envelope convey thefalse impression that selection of the Union as bargainingrepresentativewould automatically subject the em-ployees to the complusions of a "union shop" and therequirements of dues deductions from their paychecks,and therefore were violative of Section 8(a)(1) of the Actbecause Florida is a "right-to-work" State in which aunion shop" and its compulsions are unlawful. I do notagree.I find that the message contained in the envelope doesnot state and could not reasonably be construed as statingthat employees would be compelled to join the Union andpay dues, initiation fees, assessments, and political con-tributions, and fines contrary to Florida's "right-to-work"law if the Union won the election.23 I therefore find thatneither these statements nor the fact that Respondent er-roneously understood the Union's dues to be $6 ratherthan $5 per month violated Section 8(a)(1) of the Act.c.In individual private interviewsThese interviewswere systematically conductedamong the unit employees on company time and premisesfor a period of several weeks before the May 25 electionby management's highest representative and officer sta-tioned at the warehouse, under the circumstances previ-ously detailed. In these interviews, Deriso compared thecompanies existing benefits with those appearing in con-tracts which this Union purportedly had been able to ob-tain.The absence of strikes was listed as a Winn-Dixiebenefit and strikes were listed as a Meat Cutters Unionbenefit. Deriso calculated on a strike computer how longitwould take an employee to make up wages lost while onstrike.He also told some employees that they might losetheir jobs if they went out on strike, a warning which Ihave already found to constitute a violation of Section8(a)(1).In its Decision setting aside the May 25 election, theBoard found that these individual interviews, created "anelement of fear amongst them [employees eligible tovote] and interfered with the conditions necessary to afree choice by the employees." I find that in the settingand under the circumstances previously detailed and con-sidered in the light of Respondent's other unlawful con-duct, these private individual interviews interfered with,restrained, and coerced the employees in their statutoryright to exercise a free choice in the selection of a bargain-ing representative and therefore violated Section 8(a)(1)of the Act.d.In company meetings(1)May 10 meetingAs previously found, during the course of this meetingan employee asked what would happen to the existingbenefits such as the profit-sharing plan if Winn-Dixiewent union, and Deriso replied that he did not know butthat they could lose or gain some depending on the out-come. I find that Deriso's reply, without any explanationas to how or under what circumstances they could losesome of their existing benefits such as their profit-sharingplan, constituted under all the circumstances a threat ofa possible loss of existing benefits if the employeesselected the Union as their bargaining representative inthe pending election. As such, it was obviously coerciveand violative of Section 8(a)(1) of the Act.24(2)May 17 meetingAs previously found, at this meeting of the unit em-ployees assembled at Deriso's request, Deriso an-nounced that a general wage increase of 15 to 16 cents anhour became effective throughout the entire warehousethe preceding day and that the unit employees in the meatdepartment were not included because no changes inwages or benefits could be made until the matter of unionrepresentation was settled. In response to an employee'squestion as to what the Company would do about theirwage rates if the employees did not select the Union astheir bargaining representative in the May 25 election,Deriso replied, as previously found, that it would beagainst the law to make any promises but assured the em-ployees that the Company will continue its past policy of"keep [ing] our benefits uniform for all groups."As previously found, at the May 10 meeting, an em-ployee asked whether they would get a raise like thegeneral raise they had been receiving every year, andDeriso assured them that in accordance with its past pol-icy the Company would make its annual review of wagesfor all the employees at the end of June or July but couldnot at that time make any promises of a wage increasebecause it would look like a bribe and be against the law.At the instant hearing, Deriso testified that "beginning23Caressa, Inc.,158 NLRB 1745, CfTrane Company,137 NLRB150624See,e.g.,Motorola, Inc.,163 NLRB 385 (fn 2). 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach year toward the end of the fiscal year, usually inMarch or April, we review our current wage setup, andthis we do each year," that in 1966 Respondent reviewedthe entire Tampa warehouse, including the meat depart-ment.The law as to the granting or withholding of benefitsduring an organizational campaign or on the eve of anelection is basically no different from what it is at anyother time. Thus, the Board has held,25 inadopting thefollowing statement of Trial Examiner Reel, that-An employer's legal duty in deciding whether togrant benefits while a representation case is pendingis to determine that question precisely as he would ifa unionwere not in the picture. If the employerwould have granted the benefits because of economiccircumstances unrelated to union organization, thegrant of those benefits will not violate the Act. Onthe other hand, if the employer's courseis altered byvirtue of the union's presence, then the employer hasviolated the Act, and this is true whether he confersbenefits because of the union or withholds thembecause of the union.In theinstantcase, the record is clear, as I find, thatRespondent on this occasion either accelerated for all butthe meat department employees the period when the an-nual wage increase have in the past been reviewed andgranted, or followed its normal company policy in thatrespect. In either event, it is also clear, as I further find,that Respondent withheld this increase from the meat de-partment employees admittedly because of the pendingmatter involving union representation and so informedthe unit employees. In other words, I find that if Respond-ent had followed its admittedly normal past practice andpolicy of reviewing wages for the entire warehouse at thattime and of "keep[ing] its benefits uniform for allgroups," the meat department employees would havereceived a general wage increase at that time also. Ifurther find that Respondent's conduct in withholding thiswage increase from the meat department employeesbecause of the pending representation matter and so in-forming the meat department employees, was for the pur-pose of inducing them to reject and vote against unionrepresentation, and that Respondent's action in thisrespect was reasonably calculated to impinge upon theemployees' freedom of choice in the selection of a bar-gaining representative. By such conduct, Respondent hasviolated Section 8(a)(1) of the Act. I further find thatDeriso's assurance to the meat department employeesthat if the Union did not win the election Respondentwould continue its past policy of "keep [ing] our benefitsuniform for all groups," considered under all the circum-stances including the frequent exhortations in the postedbulletins urging the unit employees to vote against unionrepresentation because they can only depend on the as-surance that "Winn-Dixie always looks out for its own,"constituted an implied promise that they would receivetheir general wage increase if they rejected the union inthe pending election and therefore also violated Section8(a)(1) of the Act.(3)The May 24 meetingAt this meeting of the unit employees assembled on the2'McCormick Longmeadow Stone Co., Inc ,158 NLRB 1237, 1242,and cases cited thereinTo same effect areAgawam Food Mari, Inc,d/b/a The Food Mart,158 N LRB 1294, 1297, and casescited therein;day before the election, Deriso stated, as previouslyfound, that based on his private interviews with all theemployees, which were known to have been conductedduring the past several weeks, he felt that the Company"would win the election by a good majority." However,Deriso testified in the instant hearing that he never askedany employee about his union sentiment or how the elec-tion was going. Indeed, the record discloses that in theseprivate interviews only employee Crum stated how he feltabout the Union and that was that he was for the Union.While it was not unlawful for Deriso to express hisopinion as to the outcome of the election, he exceeded thepermissable limits of Section 8(c) of the Act when he in-formed the employees that this opinion was based on hisprivate interviews with the individual employees. For,either this statement was true or false. If it was true, thenby making use of the private interviews for the purpose ofascertaining whether the employees were probably for oragainst the Union, Deriso engaged in unlawful interrog-ation26 and then conveyed to the employees the results ofhis unlawful conduct. If the statement was not true, then,as in the case of the May 11 bulletin,supra,Derisodeliberately used his prior unlawful interviews to misleadthe employees for the purpose of further undermining theUnion and inducing the employees to reject the Union inthe election scheduled for the following day. In eitherevent,Deriso's statement, under all the circumstances,was reasonably calculated to impinge upon the em-ployees' freedom of choice in the selection of a bargainingrepresentative and constituted interference, restraint, orcoercion violative of Section 8(a)(1) of the Act.The statements made in the presence of Respondent'srepresentatives by the employee from Respondent'sJacksonville, Florida, warehouse were essentially similarto what appeared in the bulletin posted by Deriso in themeat department on March 22 or 23,supra.As previ-ously found in connection with that bulletin, bydeliberately failing to inform the employees of the truefacts in connection with the Union's representation of theJacksonville employees, Respondent was making use ofitsown unlawful conduct for the purpose of further un-dermining the Union and inducing the employees to rejectthe Union in the election, in violation of Section 8(a)(1) ofthe Act. Moreover, the failure to disavow the statementthat Winn-Dixie would not sign a contract with the Unionat its Jacksonville warehouse because "they just didn'twant a union," reasonably tended to create the impres-sion or belief among the employees that it would be futileto select the Union as their bargaining representative asWinn-Dixie also would not sign a contract with it at theTampa warehouse because "they just didn't want aunion," conduct indicating a rejection of the collective-bargaining principle and a patent violation of Section8(a)(1) of the Act.CThe Refusal ToBargainI.The appropriate unit and the Union's majority statusthereinThe complaint alleges, the answer admits,and I find,that all employees in the meat processing and packagingdepartment at Respondent's Tampa, Florida,warehouse,andDan HowardMfg. Co,158 N LRB 805, 813,and cases cited therein26 See, e.g,Bryant Chucking Grinder Company,160 NLRB 1526,1539-40,1543-44. WINN-DIXIE STORES, INC.237excluding all other employees and supervisors within themeaning of the Act located at the Respondent's Tampa,Florida, warehouse, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.The parties stipulated to the names of 23 employees inthe appropriate unit as of March 19 and May 25, 1966. Inaddition,Respondent contends that five employees onmilitary leave on March 19 should also be included indetermining whether the Union represented a majority ofthe employees in the appropriate unit. None of these em-ployees had appeared to cast a ballot in the May 25 elec-tion. "It is the established practice of the Board not tocount employees on military leave as part of the unitwhen computing the Union's majority,"Aero Corpora-tion,149 NLRB 1283, 1291. The General Counsel in-troduced into evidence, after properly identifying thesignatories, union authorization cards signed by 16 em-ployees in the unit as of March 19, and by 17 employeesin the unit as of May 9. If these are found to be validauthorization cards which may properly be counted indetermining the Union's majority status, then it is clear,as Respondent's counsel concedes in his brief, that theUnion was designated by a substantial majority of the em-ployees in the appropriate unit on March 19, 1966.Respondent does not dispute the authenticity of theemployee signatures on these cards. It contends, how-ever, that virtually all the cards are not valid and may notbe counted for the purpose of determining the Union'smajority status because they were obtained under the al-leged misrepresentation that they would be usedonlyforthe purpose of obtaining a Board election. If this indeedwere the fact, there would be merit to Respondent's con-tention.However, whether or not any such allegedrepresentationsweremade raisesa factual issue, thedetermination of which depends wholly on the credibilityof witnesses.The authorization card itself is admittedly unam-biguous and, on its face, a clear and effective bargainingauthorization; Respondent makes no claim to the contra-ry. Six of them were signed on March 3, 1966, at an or-ganizationalmeeting at the home of employee AmosGunn and attended by Union Representative Stevens.27Stevens and five employees testified concerning whatwas said at that meeting.28 They were all in agreementthat' Stevens explained the procedures which had to befollowed in order to get aunionin, that he passed out theauthorization cards, and that he read one aloud to the em-ployees as they followed along on the one they were hold-ing in their hand. With respect to the purpose of the card,Stevens testified that he told them that they could de-mand recognition of the Company and get the Union inthe plant on the basis of a majority of the employees"authorizing us to be their representative" by "signingthese cards," and that he also told them that an election"could be held" or that "there could be an election" onthe basis of over 30 percent of the employeessigningcards but that based on their past experience with Winn-Dixie they "never approached it from the standpoint ofan election." He further testified that he also explained athird procedure which could be followed, and that wasthat "if you do go through an election and wind up theloser and you have sufficient evidence to substantiate"violations of the Act, we could take "the proper steps tohave the election set aside" and submit "enough evidenceto convince the government that we were a majority."Only four of the employee witnesses were questionedconcerning what Stevenssaidabout the purpose of thecards. Baumhardt testified that Stevens "explained thecard to us, that there was two ways of going about gettinga union.One was to file for an election, or else have acard count supporting us," and that "he didn't say at thetime" which method he was going to use. Melvin Suggstestified that Stevens told them the card had two pur-poses, that "one purpose was for our own protection anditwas to start legal proceedings for an election." He ad-mitted that in a prior interview with Respondent's coun-sel,when the latter stated he was preparing for this hear-ing, he answered "yes" when counsel asked him if he wastold it was for the purpose ofgetting anelection.Hefurther testified that Respondent's counsel then prepareda written statement for Suggs to read and sign but that be-fore signing the statement he directed counsel to deletethe word "solely" with reference to being told it was forthe purpose of getting an election. Clarence Lovelacetestified that Stevens said "they were authority cards andwe neededsomeof these cards to start legal actionagainst the Company fora union."He admitted on cross-examination that he responded to leading questions byRespondent's counsel in a prior interview and then signeda statement prepared by counsel which states thatStevens said "the sole purpose for signing the card was toget legal action started to get an election." He was thenagainasked if Stevens said the card was to give the Unionauthority to start action for an election. In response, hetestified, "That was said, yes, [he] also said that was anauthorization card, and we read it." Tuttle testified thata week before the union meeting at which he signed thecard, he was told by an employee that the sole purpose ofthe card was to get an election and that he signed a state-ment to that effect for Respondent's counsel. However,he emphatically testified that at the unionmeetingStevens said that getting an election "was one of the pur-poses" and that he did not say it was the "sole" purpose.All of the aforenamed employees admitted reading thecard before signing it.Upon consideration of all the foregoing, I am con-vinced and find that Stevens' testimony is sufficientlycorroborated to warrant accepting it as credible. I amconvinced and find that Stevens told the employees insubstance, as he testified, that the cards could be used toobtain recognition of the Union as their bargainingrepresentative if a majority signed or that they could beused to hold an election if over 30 percent signed. I there-fore find that the six cards signed at the unionmeeting onMarch 8, 1966, are valid designations which shouldproperly be counted in determining the Union's majoritystatus.2927These are the cards signed by Myron Baumhardt, ClarenceLovelace, Marlin Suggs, Melvin Suggs, Gary Tuttle, and Amos Gunn.Contrary to the contention of Respondent's counsel in his brief, I find thatthe record clearly disclosed that Melvin Suggs signed his card at this meet-ing. Lovelace testified that he signedhis name onthe line marked "Name"and that "I just overlooked"signing it on the line marked"signature." Ifind, as the Board has held and contrary to the contention in Respondent'sbrief, that this constitutes an effective designation of the Union.ShapiroPacking Company, Inc,155 NLRB 777, 785,Indiana RayonCorpora-tion,151 NLRB 1294, 129528Amos Gunn, who had leftRespondent's employ longbefore the in-stant hearing,did not appear as a witness29 See, e.g,Cumberland Shoe Corporation,144 NLRB 1268, 1269,enfd 351 F 2d 917 (C A. 6),Aero Corporation,149NLRB 1283,1289-90;andWinn-Dixie Stores, Inc,143 NLRB 848, 851, enfd. 341F.2d 750,754 (C.A. 6), cert. denied 382 U.S. 830 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDEight cards were signed" at a union meeting held onMarch 8, 1966, at the union hall, which was attended byInternationalVice President Cohn and about 15 em-ployees. Towards the end of the meeting, Cohn passedout cards and read one aloud as the employees followedby looking at the one in their hands. Cohn testified that heexplained that these cards could be used for a card countand if they felt they had "a majority of over 50 percent"they would make their "demand through Vice-PresidentScheurich." He further testified that he also told them thecards might be used for an election but that "we don't gothis route if we can help it ... our policy was to go theavenue of a card count." He denied stating that the solepurpose of signing the cards was to enable the Union tostart legal action for an election.Only seven of the eight card signers testified as to whatCohn told them about the purpose of the card.31 Oncross-examination,McLeod denied that Cohn said hewanted them to sign the cards solely so legal action couldbe started for an election. Respondent's counsel asked ifCohn said they "might go to an election" if they got 30percent of them. In response to this question, McLeodtestified that Cohn said, "if he can get a certain percent-age, we could go by card count, we don't need an elec-tion."He was then asked if he recalled whether Cohnsaid if a certain percentage signed they could have anelection, and testified, "Yes, I do." In response to thefurther question as to whether Cohn said they "could"have an election or they "would" have an election,McLeod testified, "they could have."On direct examination, Thomas Haya testified thatCohn told them the purpose of the card was to show thatwe were "for the union to represent us" to the Companyand "to get an election." On cross-examination, Respond-ent's counsel asked, "you said [he] stated it was just toget an election?" In response to this question, Hayatestified, "I didn't say that. I said [he] said the reason forus signing the card was for the union to represent us as awhole to the Company, and for to get an election."Howard Crum testified on direct examination that"Mr. Cohn was explaining the Union to us, and he readthe card to us and asked if we wanted to sign so the unioncould represent us, and see about having an election." Oncross-examination, Respondent's counsel asked if he hadtestified that Cohn at that time "asked you to sign a cardto see if you wanted an election?" In response, Crumtestified, "to represent us for a year and to see about anelection." In response to the further question if it was"both," Crum testified, "Yes sir."In response to a question on direct examination as towhat was said about the purpose of the card, Manningtestified, "that it was to get legal action so we could getrepresented by the Union-so that the union couldrepresent us." He repeated the same testimony on cross-examination.On cross-examination, Thompson was asked if hecould recall Cohn "saying anything about this going tohave an election?" In response, he testified, "Well, yessir.He said he had to have a majority, or not a majoritybut a good percent, before he would have any -actiontoward trying to get a union into the company, and thatthey wanted to be assured in knowing the employeesdesired to have an election." In response to furtherquestions, he at first testified, "I can't actually rememberthat he said legal action started for an election," and latertestified that "it could have been said. I don't remember."He admitted that on November 23, 1966, he was inter-viewed by Respondent's counsel and then read andsigned a statement prepared by counsel which stated "Ican't remember his [Cohn's] exact words ... I seem toremember words `to get legal action started to get an elec-tion."'On cross-examination, both Carter and Richardson ad-mitted that on November 18, they were interviewed byRespondent's counsel and then read and signed a state-ment prepared by counsel which stated that Cohn toldthem that the "sole" or "only" purpose in getting thecards signed was to "start legal actions for an election."However, in the presence of Division Manager Deriso,both testified that the statement was incorrect and wasnot what they meant. Thus, Carter testified that "some-how, sir, that just didn't come out the way I meant."Richardson testified that Respondent's counsel had askedhim if the real purpose was to get an election and that "Isaid I believe that's one of them."32 When Carter wasagain asked on the witness stand if Cohn stated at themeeting that the only purpose of the card was to get anelection, he testified, "No, sir." Richardson also testified,in response to further questions on this point, that Cohnsaid "we had to have 30 percent to get an election, but...he didn't say the only purpose of the union cardswas to get an election."I am convinced and find Cohn to be a credible witness.The preponderance of the credible evidence clearly war-rants the finding, which I herein make, that Cohn told theemployees in substance, as he testified, that the cardscould be used for two purposes, one could be to getrepresentation by a card count if they got a majority ofover 50 percent, and the other could be for an election. Itherefore find that the eight cards signed at the unionmeeting on March 8, 1966, are valid designations whichshould properly be counted in determining the Union'smajority status.After the union meeting on March 8, Tuttle brought aunion authorization card to the home of employee JohnLittle,who first read the card and then signed it. OnMarch 9, Clarence Lovelace gave a union authorizationcard to employee Eddie Benton, who filled it out, signedit, and returned it. Lovelace then stated that he was goingto turn the card in. Benton testified that he understoodthat to mean that Lovelace was going to turn the card into the man in charge of the Union at that time. There is noevidence of any misrepresentations having been made byTuttle or Lovelace. Contrary to the contention ofRespondent's counsel in his brief, I find that these twocards were properly identified and are valid designationswhich should properly be counted in determining theUnion's majority status.30 The signers are Paul Carter, Howard Crum, Jim Davis, Tom Haya,StanleyManning,Warren McLeod, WinfordRichardson,and BillyThompson Contraryto the contention of Respondent's counsel in hisbrief, I find that the record clearly discloses that McLeod and Hayasignedtheir cardsat this meeting.31 Jim Davis, the eighthemployee,was no longer livingin Florida at thetime of theinstant hearing.32These statements were preparedinRespondent's school trainingroom where the employee was summoned and individually interviewed byRespondent's counsel,with only Division Manager Deriso being present.After informing the employee that counsel was investigating the chargesand that the employee was free to decline to answer any questions withoutfear of Job reprisals,counsel framed the questions to which the employeereplied. Counsel then generally wrote the statement in his own languageand the employee read and signedit.Cf.CrawfordManufacturing Co.,Inc ,161 NLRB989, 1020,fn. 31. WINN-DIXIE STORES, INC.239On the basis of the foregoing 16 valid designationcards, I find that the Union was designated by a majorityof the employees in the appropriate unit at all timesmaterial herein.33 And this is so even if, contrary to myprevious finding, the five employees on military leavewere to be included in theunit.It thus appears that a clearmajority of the employeesin anappropriate unit hadvalidly designated the Union as their bargaining represen-tativewhen the Respondent received the Union's de-mand on March 19, 1966, for recognition and bargaining.While a Board election is normally the best method ofdeterminingwhether or not employees desire to berepresented by a bargaining agent, where, as here, an em-ployer engages in unfair labor practices which make im-possible the holding of a free election there isno alterna-tive but to look to the signed authorization cards as theonly available proof of the choice employees would haveabsent the employer's unfair labor practices.34 To the ex-tent that the election revealed a loss ofunionsupport,such loss must be found attributable to the Respondent'sunfair labor practices. I find that at all times on and afterMarch 19, 1966, the Union has represented a majority ofthe employees within the appropriate unit and has been,and still is, the exclusive representative of all the em-ployees within said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.had signedunioncards, and that he had heard from "hear-say" that "there were16 signed unioncards in the meet-ing."Ifind no merit in Respondent's contention that itsrefusal to recognize and bargain with the Union wasbased on any good-faith doubt of the Union's majorityrepresentationclaim.As previously found, after theUnion'sbargainingrequest,Respondentengaged in acampaignof unlawful conduct which covered a widespectrum of interference, restraint, and coercion, alldesigned to induce the employees to abandon their sup-port for and to reject the Union as their collective-bar-gaining representative. Such conduct, which did in factdissipate the Union's majority status, gives rise to the in-ference, which I here make, that Respondent's refusal torecognize and bargain with the Union was not motivatedby any good-faith doubt as to the Union's majority statusin anappropriateunitbut was instead motivated by a re-jection of the collective-bargainingprinciple and a desireto gain time tounderminethe Union and to dissipate itsmajority status. Accordingly, I find thatat all times onand after March 24, 1966, Respondent has violated Sec-tion 8(a)(5) and (1) of the Act.35IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE2.The request and refusalBy letter dated March 18, 1966, from Union Vice Pre-ident Scheurich to Respondent'sAttorneyBowden, theUnion advised "that a majority of the employees in themeat department of the Winn-Dixie Tampa,Florida,warehouse,in an appropriate unit have requested" theUnion to"represent them in wages, hours and workingconditions."The letter then specified the unit as "all em-ployees in the meat processing and packaging departmentat the Tampa,Florida warehouse of Winn-Dixie." Theletter continued with a request for recognition "as thebargaining agent for the above mentioned group,"and anoffer to submit to "a card check by a neutral person if youso desire." The letterconcluded with the statement that"Iwould appreciate hearing from you within five (5)days." Respondent stipulated that it received this letteron or about March 19, 1966.By reply letter dated March 24, 1966,from AttorneyBowden to Union Vice President Scheurich, heacknowledged"your request for recognition as the bar-gaining agent"for the requested unit;stated that "we en-tertain a good faith doubt that you represent a majority ofour employees in an appropriate unit and thereforedecline to recognize you as the representative of our em-ployees"; and suggested that the Union file a representa-tion petition with the Board.3.Concluding findingsDeriso testified that on March 19, he was informed oftheUnion's letter by Attorney Bowden and that hestated, "I couldn't believe that they would have a majori-ty."He further testified that other than his "personalfeelings," he had no foundation or fact upon which tobase that feeling. He did admit that employee BillyThompson had told him that a majority of the employees33 I therefore find it unnecessary to determine the validity of the addi-tional two cards signed on May 3 by Charles Alderman and on May 9 byFred Bell.The activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAW1.All employees in the meat processing and packagingdepartment at Respondent's Tampa, Florida, warehouse,excluding all other employees and supervisors within themeaning of the Act located at Respondent's Tampa,Florida, warehouse, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the act.2.At all times on and after March 19, 1966, the Unionhas been, and still is, the exclusive representative of allthe employees withinsaidappropriate unit for the pur-poses of collectivebargainingin respect to rates of pay,wages, hours of employment, or other conditions of em-ployment, within themeaningof Section 9(a) of the Act.3.By refusing to recognize and bargain with Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO, Local 282, as the exclusiverepresentative of the employees in the above-describedappropriate unit, the Respondenthas engaged and is en-gaging inunfair labor practices within the meaning of Sec-tion8(a)(5) of the Act.4.By the foregoing conduct and by the conductdetailedin section III,B,2, supra,Respondent has inter-fered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act andthereby has engagedand is engaging in unfairlabor prac-tices within themeaningof Section 8(a)(1) of the Act.34Bryant Chucking Grinder Company,160 NLRB 1526, 1529-30.35Joy Silk Mills, Inc. v N.L.R.B.,185 F.2d 732, 737, 741 (C.A.D C.),cert. denied341 U.S. 914. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I will recommend that it cease and de-sist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Having found that Respondent refused to recognizeand bargain with the Union in violation of Section 8(a)(5)and (1) of the Act, I will recommend that, upon request,Respondent recognize and bargain collectively with theUnion as the exclusive representative of all its employeesin the appropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employment,and if an understanding is reached, embody such un-derstanding in a signed agreement. Moreover, I wouldrecommend the same bargaining order even if I were tofind that the General Counsel has failed to prove thatRespondent did not have a bona fide doubt of the Union'smajority in refusing to bargain with the Union. As previ-ously found, the Union represented a clear majority of theemployees in the appropriate unit before Respondentbegan its unlawful campaign directed at destroying thatmajority and which made a free election impossible. Tothe extent that the election revealed a loss of union sup-port thereafter, such loss must be found attributable tothe Respondent's unfair labor practices. Therefore, underthe circumstances disclosed by this record, effectuationof the policies of the Act would still require such a bar-gaining order in order properly to remedy Respondent'sother unfair labor practices herein found.36I have found that Respondent violated Section 8(a)(1)of the Act by withholding from the unit employees thegeneralwage increase made effective throughout Re-spondent's warehouse on May 16, 1967. Counsel for theGeneral Counsel urges that Respondent be ordered togrant to the unit employees the wage increase they wouldhave received on or about May 16, 1967, and to makethem whole, with 6 percent interest therein, for the loss ofall benefits. Counsel for Respondent contends in his briefthat "any kind of backpay or make whole remedy wouldnot be proper" because "the withholding of the pay raisewas not alleged as a violation of Section 8(a)(3) of the Actbut only as a violation of Section 8(a)(1)." I fail to see thelogic in Respondent's argument and find no merit in it.The Board has stated inSchill Steel Products, Inc.,161NLRB 939, 941:The Board has a particular duty under Section10(c) [of the Act] to tailor its remedies to the unfairlabor practice which has occurred and thereby effec-tuate the policies of the Act. Thus, depending on thecircumstances of each case, the Board must "takemeasures designed to recreate the conditions andrelationships that would have been had there been nounfair labor practice."With this in mind, and upon consideration of all the cir-cumstances in this case, I find that the policies of the Act36Bryant Chucking Grinder Company,160NLRB 1526, 1530;Northwest Engineering Co,158 NLRB 624, 630.3' See, e.g,Agawam Food Mart, Inc., dlb/a The Food Mart,158NLRB 1294;McCormick Longmeadow Stone Co, Inc,158 NLRB1237will best be effectuated by requiring Respondent to grantto the unit employees the raise they would have gotten onor about May 16, 1966, and to reimburse them, with 6percent per annum therein, for the period of time that saidwage increase has been withheld and also for the loss ofany other benefits which in accordance with Respond-ent's normal policy would have accrued to them in theabsence of the matter of union representation.37Because of the character and scope of the unfair laborpractices found to have been engaged in by Respondent,Iwill recommend that Respondent cease and desist fromin any other manner interfering with, restraining, andcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.As previously noted, on October 4, 1966, the Board is-sued a Decision in Case 12-RC-2468, in which itadopted the Regional Director's findings and recommen-dations that Respondent engaged in conduct which inter-fered with the employees' freedom of choice in the May25 election, and ordered that the election be conducted"at such time as the Regional Director for Region 12deems appropriate." No second election was conductedbecause of the subsequent issuance of the instant com-plaint. In view of my holding that Respondent violatedSection 8(a)(5) and (1) of the Act and my RecommendedOrder requiring Respondent to bargain with the Union,33I find that no current question concerning representationexists. Iwill therefore recommend that the petition inCase 12-RC-2468 be dismissed.3°Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent, Winn-Dixie Stores, Inc., Tampa Division,Tampa, Florida, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local 282, as the exclusiverepresentative of its employees in the following ap-propriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment:All employees in the meat processing and packagingdepartment at Respondent's Tampa, Florida, warehouse,excluding all other employees and supervisors within themeaning of the Act located at Respondent's Tampa,Florida, warehouse.(b) Interrogating employees concerning the numberinterested in the Union and the identity of actual orpotential union supporters, and conducting private inter-views with individual employees, all in a manner con-stituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act.(c)Creating the impression that they are engaged insurveillance of employees' union activities.(d)Withholding, for the purpose of inducing the em-ployees to reject the Union as their bargaining represen-33Bernel Foam Products Co, Inc,146 NLRB 1277,Irving Air Chute,149 NLRB 627,enfd.350 F.2d 176(C.A. 2), andBryant ChuckingGrinder Co.,supra3'Great Atlantic& PacificTea Company,Inc.,162 NLRB 1182,1186-87. WINN-DIXIE STORES, INC.241tative, any wage increases or benefits which it otherwisewould have granted; and making promises, direct or im-plied, of granting wage increases or any other benefits ifthe employees were to reject the Union as such represen-tative.(e)Limiting any assurances against reprisals only forpast union activities and conditioning such assurancesupon abandoning the Union.(f)Threatening employees with adverse economicconsequences in the event they selected the Union astheir bargaining representative, including loss or possibleloss of their existing benefits, privileges, employment, ad-vancement, or promotion.(g)Threatening employees with possible loss of theirjobs in retaliation for striking in support of the Union'sdemands.(h)Telling employees, or leading them to believe, thatin the event they selected the Union as their bargainingrepresentative, it would deprive them of their right to talkdirectly with management about their grievances, wouldresist the Union's efforts to bargain on their behalf, andwould be opposed to signing a contract with it.(i)Engagingorassisting in the solicitation ofwithdrawals of union support, soliciting employee adviceand assistance to obtain such withdrawals, and inten-tionallymaking use of its past unfair labor practices tomislead the employees with respect to union representa-tion, all in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.(j)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, including the above-named labor organization, tobargain collectively through representatives of their ownchoosing, to engage in other concerted activities for thepurpose of collective bargaining or mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywith the above-named labor organization as the exclusiverepresentative of the employees in the above-describedunit with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, andembody in a signed agreement any understandingreached.(b)Grant, if it has not already done so, to all em-ployees in the appropriate unit the wage increase whichwould have become effective on or about May 16, 1966,and make them whole for losses incurred by the withhold-ing of said increase and of any other benefits which, in ac-cordance with its normal policy, would have accrued tosaid employees in the absence of the matterof unionrepresentation, in the manner set forth in that portion ofthe Trial Examiner's Decision entitled "The Remedy."(c)Post in the meat department at its Tampa, Florida,warehouse copies of the attached notice marked "Appen-dix."40 Copies of said notice to be furnished by the Re-gional Director for Region 12, after being duly signed byRespondent's representative, shall be posted byit imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing,within 20 days from the date of -this RecommendedOrder, what steps the Respondent has taken to complyherewith.41IFURTHER RECOMMEND that the petition in Case12-RC-2468 be dismissed.40 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."41 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate employees concerningthe number interested in the Union and the identityof actual or potential union supporcers, and WE WILLNOT conduct private interviews with individual em-ployees, all in a manner constituting interference,restraint, or coercion within the meaning of Section8(a)(1) of the Act.WE WILL NOT create the impression that we areengaged in surveillance of employees'unionactivi-ties.WE WILL NOT withhold, for the purpose of induc-ing employees to reject the Union as their bargainingrepresentative, any wageincreasesor other benefitswhich we would otherwise have granted; and WEWILL NOT make any promises, direct or implied, ofgrantingwage increases or any other benefits if theemployeeswere to reject the Union as suchrepresentative.WE WILL NOT limit our assurance against reprisalsonly to past union activities or condition such as-surances upon abandoning the union.WE WILL NOT threaten employees with adverseeconomic consequences in the event they selectedthe Union as their bargaining representative, includ-ing loss or possible loss of their existing benefits,privileges, employment, advancement, or promotion.WE WILL NOT threaten employees with possibleloss of employment in retaliation for striking in sup-port of the Union's demands.WE WILL NOT tell employees, or lead them to be-lieve, that in the event they selected the Union astheir bargaining representative we would deprivethem of their right to talk directly with managementabout their grievances, would resist the Union's ef-forts to bargain on their behalf, and would be op-posedto signinga contract with it.WE WILL NOTengage or assist inthe solicitation ofwithdrawals of union support, or solicit employee ad-vice andassistanceto obtain such withdrawals, or in- 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtentionally rely on past unfair labor practices tomislead the employees with respect to unionrepresentation in a manner constituting interference,restraint,or coercion within the meaning of Section8(a)(1) of the Act.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form any labor or-ganization,to join or assist AmalgamatedMeat Cut-tersand Butcher WorkmenofNorth America,AFL-CIO, Local 282, or anyother union,to bargainthrough representatives of their own choice, to en-gage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.WE WILL,upon request,recognize and bargain col-lectivelywithAmalgamatedMeat Cutters andButcherWorkmenof North America, AFL-CIO,Local282, as the exclusive representative of the em-ployees in the following appropriate unit with respectto rates of pay, wages,hours of employment, andother conditions of employment,and embody in asigned agreement any understandingreached. Thebargaining unit is:All employees in the meat processing andpackaging department at our Tampa,Florida,warehouse,excluding all other employees andsupervisors within the meaning the Act,locatedat our Tampa, Florida,warehouse.WE WILL, to the extent we have not already doneso, grant to all employees in the above-stated unit thewage increase which would have become effectiveon or about May 16, 1966,and will make them wholefor losses incurred by our withholding this wage in-crease or by our withholding any other benefitswhich in accordance with our normal policy wouldhave accrued to these employees in the absence ofthe matter of union representation.WINN-DIXIE STORES, INC.,TAMPADIVISION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 706 FederalOffice Building, 500 Zack Street,Tampa, Florida 33602,Telephone 228-7711.